Citation Nr: 0513585	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-01 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease with mitral insufficiency and history of cardiac 
pacemaker implantation, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel





INTRODUCTION

The veteran had active duty in the United States Army from 
February 1943 to November 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which conferred an assignment of 10 percent for 
rheumatic heart disease with mitral insufficiency, status 
post implanted cardiac pacemaker.  The veteran had been rated 
at 100 percent disabling for the two months following 
implantation of his pacemaker before the 10 percent rating 
became effective.  

A travel board hearing before a Member of the Board was 
scheduled for March 2005 at the St. Petersburg RO.  The 
veteran failed to appear.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was rated as 100 percent disabling effective 
September 2001 based on implantation of a pacemaker and then 
continued as 10 percent disabling from December 2001.  Upon 
review of the claims folder, the Board notes that there are 
medical records from the Gainesville VA Medical Center (VAMC) 
dated in June-July 2004, which indicate that the veteran was 
admitted for a week for congestive heart failure.  The RO 
does not appear to have considered that admission record nor 
did it provide an updated statement of the case to include 
that evidence.  Pursuant to 38 C.F.R. § 19.31(b)(1), an SSOC 
is required whenever the RO receives pertinent evidence prior 
to certifying the case to the Board on appeal.  The last 
medical evidence considered by the RO was in June 2002.  It 
is essential that any outstanding VA treatment or 
hospitalization records be obtained and reviewed.  See Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered).

Additionally, in the Informal Hearing Presentation dated in 
April 2005, the veteran, though his representative, stated 
that he did not waive RO jurisdiction.  

In light of the above, this case is REMANDED to the RO for 
the following development:

1.  The RO should advise the appellant 
that he should submit to VA copies of any 
evidence relevant to the claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  Obtain the appellant's medical 
records from the VA Medical Center in 
Gainesville and/or North Florida/South 
Georgia Veterans Health System for 
treatment from March 2002 to the present, 
including records from his June- July 
2004 admission.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  After obtaining the above-referenced 
VA records, schedule the veteran for a VA 
examination to determine the nature and 
severity of his rheumatic heart disease.  
The claims folder, to include a copy of 
this Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
other indicated studies should be 
performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should review the applicable rating 
criteria and render an opinion as to the 
level of impairment caused by the 
veteran's heart disability.  The 
examiner's report should include results 
of a workload examination measured in 
METs, notation of whether there is left 
ventricular dysfunction (and the ejection 
fraction), and the frequency of episodes 
of atrial fibrillation or other 
supraventricular tachycardia that have 
been documented by electrocardiogram or 
Holter monitor.  The rationale for all 
opinions expressed must also be provided.

4.  Then, after ensuring the VA 
examination report is complete, the RO 
should readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.  Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  No action 
is required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2004).  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).
  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                    
_________________________________________________
   	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



